Citation Nr: 0500825	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection and 
assigned a noncompensable (zero percent) evaluation for 
hepatitis C.  The veteran, who had active service from 
January 1952  to May 1962, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.   


REMAND

The veteran claims that he is entitled to a compensable 
evaluation for his service-connected hepatitis C.  
Unfortunately, the Board finds that additional development is 
required before it can adjudicate this claim. 

As an initial matter, the Board notes that the veteran in his 
July 2002 notice of disagreement indicated that he wanted a 
personal hearing at the Louisville VARO.  In his March 2003 
substantive appeal, the veteran indicated that he did not 
want a hearing before the Board.  However, in an October 2004 
written brief, the veteran's accredited representative in 
this case observes that the veteran's hearing request before 
RO personnel remains outstanding.  He asserts that the case 
should be remanded in order to afford the veteran the 
opportunity to attend a local hearing in this matter or to 
withdraw his request.  On remand, the RO should ensure that 
the veteran is afforded such an opportunity.

The Board also observes that the veteran's hepatitis C was 
last examined by VA in September 2001.  The veteran has since 
indicated that this condition has significantly worsened to 
the point where he can no longer work.  Therefore, the RO 
should schedule the veteran for a VA compensation examination 
to assess the current severity of his hepatitis C.  See 38 
U.S.C.A. § 5103A (West 2002); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (holding that the duty to assist 
includes the duty to conduct a thorough and contemporaneous 
examination to ensure that the evaluation of the disability 
is a fully informed one). 

The record also suggests that VA medical records may exist 
which have not been associated with the claims file.  In his 
VA Form 9 dated March 2003, the veteran indicated that he had 
recently been treated at the [redacted] Clinic.  The Board 
notes that it appears that this may be a VA medical facility.  
However, it does not appear that there has been any attempt 
to obtain these records.  The RO should therefore obtain any 
outstanding treatment records from that facility which 
pertain to the veteran's hepatitis C.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

As a final matter, the Board observes that the criteria by 
which hepatitis is evaluated was changed, effective July 2, 
2001.  Prior to the effective date of the change, hepatitis 
was evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7345.  
The change included the creation of Diagnostic Code 7354, 
which is specifically applicable to hepatitis C (or non-A, 
non-B hepatitis).  Whenever there is a change in regulations 
during the course of an appeal, the claim is reviewed under 
both the old and new criteria, in keeping with the United 
States Court of Appeals for Veterans Claims' (Court), mandate 
to have the most favorable version of the regulations apply 
to a veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  It is important to note that the new 
regulations and accompanying schedule for rating disabilities 
can be applied only as early as July 2, 2001, as the 
effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  As a result, the period prior to July 2, 
2001, may only be evaluated under the old criteria.  The 
Board notes however, that when the RO in the June 2002 rating 
decision granted service connection for hepatitis C, the 
noncompensable evaluation was assigned effective from May 13, 
1998 under the provisions of Diagnostic Code 7354, which as 
noted above did not exist prior to July 2001.  Thus, as this 
appeal involves an initial rating effective from 1998, the 
Board must consider the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7345, effective prior to July 2, 2001, and 
Diagnostic Code 7354, effective as of July 2, 2001.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
determine whether he still wishes to have 
a personal hearing before RO personnel at 
the Louisville, Kentucky VARO.  If so, 
the RO should ensure that the veteran is 
scheduled for such a hearing as soon as 
is practicable.  

2.  The RO should contact the veteran and 
request specific information regarding 
all treatment for hepatitis C he has 
received from health care providers, both 
private and VA and including the New 
Albany Clinic, from 2001 to the present.  
The RO should then obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's service-connected hepatitis C.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
hepatitis C.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Specifically, the examiner should:

a). express an opinion as to whether 
there is minimal, moderate, or marked 
liver damage and the presence or 
absence of associated symptoms of 
gastrointestinal disturbance, fatigue, 
and mental depression or anxiety;
b). note the frequency and duration, 
if any, of recurrent episodes, and if 
any of these episodes require rest 
therapy;
c). note if the hepatitis C is 
productive of daily fatigue, malaise, 
and anorexia, requiring dietary 
restriction or continuous medication, 
or incapacitating episodes (a period 
of acute signs and symptoms severe 
enough to require bed rest and 
treatment by a physician), with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain and the duration of these 
episodes during the past twelve-month 
period;
d). comment upon the presence or 
absence of weight loss, hepatomegaly, 
and malnutrition.
e). identify all employment 
limitations presented by the service-
connected hepatitis C and provide an 
opinion as to whether the veteran's 
service-connected hepatitis C renders 
him unable to secure or follow a 
substantially gainful occupation.

4.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal, with 
consideration the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, effective 
prior to July 2, 2001, and Diagnostic 
Code 7354, effective as of July 2, 2001.  
If the benefit sought is not granted in 
full, the veteran and his representative 
should be furnished with a supplemental 
statement of the case.  Thereafter, the 
veteran and his representative must be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).




